NO. 12-11-00011-CR

                         IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

DIEGO SCOTT,                                             §             APPEAL FROM THE
APPELLANT

V.                                                       §             COUNTY COURT AT LAW

THE STATE OF TEXAS,
APPELLEE                                                 §             ANDERSON COUNTY, TEXAS


                                       MEMORANDUM OPINION
                                           PER CURIAM
       Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant
and his counsel. No decision has been delivered in this appeal. Accordingly, Appellant’s
motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
       Opinion delivered February 28, 2011.
       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                            (DO NOT PUBLISH)